                                                  1   Jeffrey Willis, Esq.
                                                      Nevada Bar No. 4797
                                                  2   Nathan G. Kanute, Esq.
                                                      Nevada Bar No. 12413
                                                  3   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501-1961
                                                      Telephone: 775-785-5440
                                                  5   Facsimile: 775-785-5441
                                                      Email: jwillis@swlaw.com
                                                  6           nkanute@swlaw.com
                                                  7   Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                  8
                                                                                   UNITED STATES DISTRICT COURT
                                                  9
                                                                                           DISTRICT OF NEVADA
                                                 10

                                                 11   WELLS FARGO BANK, N.A.,
                                                                                                         Case No. 2:17-cv-01463-MMD-PAL
                                                 12                          Plaintiff,
                                                                                                         STIPULATION AND ORDER FOR
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   vs.                                                EXTENSION OF TIME TO FILE
                                                                                                         RESPONSE TO SPANISH TRAIL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   VEGAS PROPERTY SERVICES INC, a                     MASTER ASSOCIATION’S MOTION
                      775-785-5440




                                                      Nevada corporation; SPANISH TRAIL                  TO DISMISS FIRST AMENDED
                          L.L.P.




                                                 15   MASTER ASSOCIATION, a Nevada non-                  COMPLAINT
                                                      profit corporation; and NEVADA
                                                 16   ASSOCIATION SERVICES, INC., a Nevada               (SECOND REQUEST)
                                                      corporation;
                                                 17
                                                                             Defendants.
                                                 18
                                                      VEGAS PROPERTY SERVICES INC, a
                                                 19   Nevada corporation

                                                 20                          Counterclaimant,

                                                 21   vs.

                                                 22   WELLS FARGO BANK, N.A.; JEANNIE
                                                      WATSON, an individual; and R. GLEN
                                                 23   WOODS, and his successors, as Trustees of the
                                                      WATSON 2005 TRUST under Agreement
                                                 24   dated March 15, 2015,

                                                 25                          Counter-defendants.

                                                 26            Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its attorneys, SNELL
                                                 27   & WILMER L.L.P., and Defendant Spanish Trail Master Association (the “HOA”), by and
                                                 28

                                                      4844-7583-1425
                                                  1   through its attorneys, Leach Kern Gruchow Anderson Song, hereby stipulate that Plaintiff may
                                                  2   have through and including December 21, 2018 within which to file a response to the HOA’s
                                                  3   motion to dismiss the first amended complaint. The motion to dismiss was filed by the HOA on
                                                  4   November 9, 2018 and a response is currently due December 7, 2018.
                                                  5            Counsel is reviewing the motion to dismiss and currently in the process of completing
                                                  6   discovery responses that may be relevant to the motion. Additionally, the Parties are discussing
                                                  7   the potential for a resolution of this matter to potentially avoid briefing the motion. Accordingly,
                                                  8   good cause exists for the extension of time.
                                                  9            IT IS SO STIPULATED.
                                                 10   DATED this 28th day of November, 2018.                DATED this 28th day of November, 2018.

                                                 11   LEACH KERN GRUCHOW ANDERSON SONG SNELL & WILMER L.L.P.
                                                 12   By: _/s/Ryan D. Hastings (with permission)            By: /s/ Nathan G. Kanute
                                                          Sean L. Anderson, Esq.                                Jeffrey Willis, Esq.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                                                             Nevada Bar No. 4797
                                                          Nevada Bar No. 7259
                  Reno, Nevada 89501




                                                                                                                Nathan G. Kanute, Esq.
                     LAW OFFICES




                                                 14       Ryan D. Hastings, Esq.
                      775-785-5440




                                                                                                                Nevada Bar No. 12413
                          L.L.P.




                                                          Nevada Bar No. 12394
                                                 15       2525 Box Canyon Drive                                 50 West Liberty Street, Suite 510
                                                          Las Vegas, Nevada 89128                               Reno, Nevada 89501
                                                 16   Attorneys for Spanish Trail Master Association        Attorneys for Wells Fargo Bank, N.A.
                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23            IT IS SO ORDERED.

                                                 24
                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                 25
                                                                                                     DATED: November 29, 2018
                                                 26

                                                 27

                                                 28

                                                      4844-7583-1425
                                                                                                      -2-
